Name: Commission Regulation (EEC) No 457/87 of 13 February 1987 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2 . 87 Official Journal of the European Communities No L 46/13 COMMISSION REGULATION (EEC) No 457/87 of 13 February 1987 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 298/87 of 30 January 1987 (3) has fixed the rates of the refunds appli ­ cable from 1 February 1987 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 298/87 to the informa ­ tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation ; Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1987. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . I1) OJ No L 25, 28 . 1 . 1987, p . 3 . M OJ No L 30, 31 . 1 . 1987, p . 24 . No L 46/ 14 Official Journal of the European Communities 14. 2. 87 ANNEX to the Commission Regulation of 13 February 1987 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate of refund ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods 107,00 ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) 153,70 ex 04.03 Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of goods containing reduced-price butter and manufactured under the conditions laid down in Regulations (EEC) No 262/79, (EEC) No 442/84 and (EEC) No 1932/81 b) On exportation of goods of CCT subheadings 21.07 G VII to IX 223,50 c) On exportation of other goods 211,50